Citation Nr: 0736631	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-30 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury, to include degenerative joint 
disease and lumbago.
 
3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a thoracic spine 
condition.

5.  Entitlement to service connection for bilateral ankle 
conditions.
 
6.  Entitlement to service connection for bilateral 
chondromalacia of the patella of the knees.

7.  Entitlement to service connection for a cervical spine 
disorder to include spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefits 
sought on appeal.   

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a low back injury, to include 
degenerative joint disease and lumbago, is addressed below.  
The underlying claim for service connection for that disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated in December 1991, the RO 
denied appellant's claim of entitlement to service connection 
for hearing loss; and the appellant did not appeal as to that 
decision.

2.  None of the additional evidence received since the 
December 1991 rating decision relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for bilateral hearing loss.

3.  In a rating decision dated in November 1999, the RO 
denied appellant's claim of entitlement to service connection 
for residuals of a low back injury; and the appellant did not 
appeal as to that decision.

4.  Some of the additional evidence received since the 
November 1999 rating decision relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for residuals of a low back injury.

5.  The current medical evidence does not show the presence 
of tinnitus.

6.  The current medical evidence does not show the presence 
of a thoracic spine condition.

7.  The current medical evidence does not show the presence 
of any ankle condition.

8.  The objective medical evidence is in equipoise as to 
whether the veteran's current cervical spine disorder is 
related to service.


CONCLUSIONS OF LAW

1.  The RO's December 1991 rating decision that denied the 
claim of entitlement to service connection for hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  The evidence received since the December 1991 rating 
decision is not new and material; and the requirements to 
reopen the appellant's claim of entitlement to service 
connection for hearing loss, have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2007). 

3.  The RO's November 1999 rating decision that denied the 
claim of entitlement to service connection for residuals of a 
low back injury is final. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

4.  The evidence received since the November 1999 rating 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for hearing loss, have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2007).

5.  The criteria for establishing entitlement to service 
connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 
C.F.R. §§ 3.303 (2007).

6.  The criteria for establishing entitlement to service 
connection for a thoracic spine condition are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

7.  The criteria for establishing entitlement to service 
connection for bilateral ankle conditions are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1153 
(West 2002); 38 C.F.R. §§ 3.303 (2007).

8.  Resolving all reasonable doubt in the veteran's favor, a 
cervical spine disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.380 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal-to reopen the claim for 
service connection for the claimed residuals of a low back 
injury, further assistance is unnecessary to aid the veteran 
in substantiating this aspect of that underlying claim.  On 
remand below, the RO has the responsibility to assure that 
all VCAA required notice and assistance is given. 

Further, regarding the other claims, VA essentially satisfied 
the notification requirements of the VCAA by means of letters 
dated in August 2003; March and April 2004; and February 
2007.  
The RO notified the veteran of requirements to reopen finally 
decided claims based on submitting new and material evidence; 
and of the types of evidence needed in order to substantiate 
his claims of entitlement to service connection.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either mooted by 
the denial of the claims decided below; or in the case of the 
grant of service connection for cervical spondylosis, shall 
be addressed by the RO.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records and statements made in support of the veteran's 
claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II. Application to Reopen Claim Based on New and Material 
Evidence

The appellant seeks to reopen claims of entitlement to 
service connection for bilateral hearing loss, and for 
residuals of a low back injury, to include degenerative joint 
disease and lumbago.  Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority. 38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c).

Prior to this appeal, in a rating decision of December 1991, 
the RO denied a claim of entitlement to service connection 
for hearing loss, essentially on the basis that there was no 
evidence in service of a hearing loss.  Tacitly, in that 
decision it was also understood that there was no evidence of 
a current hearing loss; and review of the claims file shows 
that the evidence at that time showed no such evidence during 
or after service of a hearing loss as defined by VA.  See 
38 C.F.R. § 3.385.  

Prior to this appeal, in a November 1999 rating decision, the 
RO denied a claim of entitlement to service connection for 
residuals of a low back injury.  That denial was made on the 
basis that there was no evidence linking a currently 
diagnosed chronic low back strain to low back pain shown in 
service in 1974.

The appellant did not appeal either of the above two 
decisions, which therefore became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

In July 2003, the RO received the appellant's application to 
reopen his claims for service connection for hearing loss and 
for residuals of low back injury.  The current appeal arises 
from an August 2004 rating decision in which the RO denied 
entitlement to service connection for bilateral hearing loss.  
That decision was made on the merits on the basis that 
hearing loss as defined by VA under 38 C.F.R. § 3.385, was 
not shown to have been incurred in or aggravated by service.  

In that rating decision, the RO also denied service 
connection for residuals of low back injury, which the RO 
characterized as lumbago (back pain).  That decision was made 
on the merits on the basis that current diagnoses were not 
related to service, and arthritis was not found within one 
year of discharge.

Though the RO decided these claims on the merits in August 
2004, because there are prior final decisions on these 
matters, before reaching the underlying claims for 
entitlement to service connection for the two claimed 
disabilities, the Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).
   
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, 
which is the case here, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowances were the December 1991 and November 1999 rating 
decisions for the hearing loss and low back claims, 
respectively.

The evidence received subsequent to the prior final decisions 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

A.  Bilateral Hearing Loss

The veteran's claim for service connection for hearing loss 
was previously considered and denied by the RO based on a 
determination that there was no evidence of hearing loss as 
defined by VA in service, or at the time of the December 1991 
rating decision.  

Under 38 C.F.R. § 3.385, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

Review of the claims file shows that at the time of the 
December 1991 rating decision, none of the service or post 
service medical records contained findings that meet the 
above criteria required for consideration of the veteran's 
hearing as a disability.  The claims file contains reports of 
audiometric testing in March 1969, May and June 1971, and 
January 1976, which include findings of auditory thresholds 
at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz.  
None of these test findings include auditory thresholds of 
more than 20 decibels at the given frequencies; and even that 
was a solitary finding in May 1971, for the left ear at 3000 
Hertz.  With respect to the medical records dated after 
service and available in December 1991, there is no evidence 
showing a hearing loss disability as defined by VA.   

The evidence presented or secured since the December 1991 
rating decision includes additional VA and private medical 
records dated through January 2005.  None of these records 
contain medical evidence showing a current hearing loss 
disability in either ear.  There are no medical records 
containing indications of treatment, diagnosis of a hearing 
loss, or findings of audiometric testing; there is nothing in 
the medical record to indicate a hearing loss.

To decide this case, the Board must decide whether any 
evidence submitted since December 1991 is both evidence that 
(1) was not previously submitted to agency decision makers, 
and (2) by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  Both of 
these requirements must be met to reopen the veteran's claim.  

As just discussed, the evidence submitted since December 1991 
does not include competent medical evidence showing a current 
hearing loss disability in either ear as defined by VA.  
Therefore, although there are records submitted since 
December 1991 that were not previously submitted to agency 
decision makers, none of these contain evidence that relate 
to an unestablished fact necessary to substantiate the claim.  
Specifically none of the evidence submitted since December 
1991 includes evidence of a present hearing loss disability 
as defined under 38 C.F.R. § 3.385.  Thus, the evidence 
submitted since the December 1991 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection for bilateral hearing loss.  Therefore, 
the appellant's claim of entitlement to service connection 
for is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  

B.  Residuals of Low Back Injury

The veteran's claim for service connection for residuals of a 
low back injury was previously considered and denied by the 
RO in a November 1999 rating decision.  This was based on a 
determination that there was no evidence linking a currently 
diagnosed chronic low back strain to low back pain in service 
in 1974.  

Review of the claims file shows that at the time of the 
November 1999 rating decision, service medical records show 
that the veteran was seen on two occasions in September 1974 
with complaints of lower back pain.  This was improving at 
the time of the second visit.  Post service medical evidence 
included private medical records in November 1991 showing an 
assessment of strain at the time when the veteran was seen 
for complaints of back pain.  Private treatment records in 
June 1997 show that the veteran was seen for complaints of 
low back pain, which was assessed at that time as back 
strain.  

The report of an October 1999 VA examination of the spine 
shows that the veteran reported complaints of low back aches 
all the time.  After examination, the diagnosis was chronic 
low back strain.  Associated with that report is an X-ray 
report showing findings of mild facet arthropathy changes 
noted at L4-5 bilaterally; and concluding with an impression 
of minimal disk space narrowing, L4-5, otherwise normal 
study.

None of the records available at the time of the November 
1999 rating decision contains evidence of a nexus between the 
then diagnosed residuals of low back injury, and service.  
There is also no evidence of arthritis within one year of 
discharge, so as to warrant service connection by way of 
presumption under 38 C.F.R. § 3.307, 3.309.  At the October 
1999 VA examination, however, there is evidence of facet 
arthropathy, which is defined as joint disease.  See 
Dorland's Illustrated Medical Dictionary 156 (30th ed. 2003). 

The evidence presented or secured since the November 1999 
rating decision includes additional VA and private medical 
records dated through January 2005, including the report of a 
January 2004 VA examination of the spine.  These records 
include some which clearly show diagnoses with respect to the 
lumbar spine, of (1) chronic low back pain; (2) lumbago, 
which is defined as pain in the lumbar region (See Dorland's 
Illustrated Medical Dictionary 1069 (30th ed. 2003)); and (3) 
"there is degenerative joint disease on the X-ray and 
annotation in his record in 1973-74 of low back pain 
complaints."  The last diagnosis, contained in the January 
2004 VA examination report, also suggests (but does not 
explicitly state) that there may be a relationship between a 
current low back disorder and an incident in service. 

The evidence submitted since November 1999 includes competent 
medical evidence showing diagnoses of current conditions of 
the low back not shown at the time of the November 1999 
rating decision, specifically evidence of degenerative joint 
disease; and evidence addressing whether there is a nexus 
between lumbar spine degenerative joint disease and service.

That evidence, submitted since November 1999, was not 
previously submitted to agency decision makers, and relates 
to an unestablished fact necessary to substantiate the claim, 
specifically the currently diagnosed low back condition, and 
evidence as to nexus.  38 C.F.R. § 3.156 (2007).  Thus, the 
evidence submitted since November 1999 relates to what was 
unestablished at the time of the November 1999 rating 
decision, and that evidence is necessary to determining 
entitlement to service connection for residuals of a low back 
injury, to include degenerative joint disease and lumbago.

Accordingly, the Board finds that the evidence received after 
the November 1999 rating decision is new and material and 
serves to reopen the claim for service connection for 
residuals of a low back injury, to include degenerative joint 
disease and lumbago.  Therefore, the appellant's claim of 
entitlement to service connection for that disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  
This is detailed in the REMAND below.
 
III.  Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2007).   

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2007).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records contain no indications of problems 
associated with tinnitus, the thoracic spine, ankles, or 
knees.  The veteran was treated in December 1971 for 
complaints of having a stiff and sore neck with headaches, 
following a motor vehicle accident two days before.  X-rays 
of the cervical spine at that time were within normal limits. 
The impression at that time was the veteran had an acute 
cervical myospasm.  At the January 1976 separation 
examination, the veteran reported having had cramps in his 
legs, broken bones, and foot trouble.  He reported that he 
had not had any trick or locked knee; recurrent back pain; 
arthritis; bone, joint or other deformity; or ear, nose, or 
throat problems.  On examination, the evaluation was normal 
for ears, drums, feet, lower extremities, spine and other 
musculoskeletal system.

Post-service medical records of treatment consist of VA and 
private treatment records dated from 1991 to January 2005, 
and reports of VA examinations in 1999, 2003 and 2004.  
Careful review of these records show no medical evidence 
indicating any problems with tinnitus, the thoracic spine, or 
either ankle.  There are no complaints, treatment, findings, 
or diagnoses associated with tinnitus, the thoracic spine, or 
either ankle.  The veteran underwent VA examination of the 
feet in October 1999 and October 2003, and of the spine in 
October 1999 and January 2004.  None of these examinations 
concluded with abnormal findings or diagnosis with respect to 
the ankles or thoracic spine.

During the January 2004 VA examination, the veteran reported 
complaints that he had disabilities involving both ankles, 
both knees and all segments of the spine including the 
thoracic spine, secondary to his service connected bilateral 
malunion of the 5th metatarsal, status post bunionectomy.  
After examination, however, the examiner made a specific 
diagnosis that the ankles were normal.  With respect to the 
thoracic spine, on examination, the report shows essentially 
normal findings regarding the thoracic spine; and the 
examination report does not contain a diagnosis of any 
thoracic spine condition. 

In sum, with respect to the claimed tinnitus, thoracic spine 
condition, and bilateral ankle conditions, review of the 
claims file shows no competent medical evidence of any of 
these disorders.  Therefore, based on the foregoing, service 
connection is not warranted for tinnitus, thoracic spine 
condition, or bilateral ankle conditions.
 
The claims file does, however, contain sufficient medical 
evidence showing a diagnosis of cervical spondylosis, as well 
as degenerative joint disease.  Because the record contains 
competent medical evidence of that current cervical spine 
disorder, and no evidence to the contrary, the Board concedes 
the presence of that disability.  Therefore, with respect to 
that claim, the question is whether a cervical spine 
disability was incurred in or aggravated by active military 
service; or is proximately due to, or the result of, a 
service-connected disease or injury; or, in the case of 
arthritis became manifest to a compensable degree within one 
year of separation from active duty.  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

Service medical records show that in December 1971, the 
veteran was treated for complaints of a stiff sore neck and 
headaches following an automobile accident two days before.  
The impression at that time was that the veteran had an acute 
cervical myospasm.  None of the remaining service medical 
records show any further complaints or problems involving the 
cervical spine.  At the January 1976 separation examination, 
the veteran reported no relevant complaints and on 
examination, no pertinent abnormalities were found.   

The first indication after service of any cervical spine 
problems is shown in private treatment records in March 1997.  
At that time, the veteran was seen for complaints of neck 
pain and stiffness following an auto accident that month.  
The assessment at that time was neck strain.  A treatment 
record later that month shows that the veteran reported 
having headaches and a very stiff neck since the accident.  
He occasionally felt some tingling in both forearms and 
hands.  Examination showed a very limited motion of the neck.  
Cervical spine films revealed some mild degenerative changes 
but no acute fractures.  There was no noted instability.  In 
April 1997, the report of MRI (magnetic resonance imaging) 
noted that there was no evidence of HNP (herniated nucleus 
pulposus) in the neck.

The report of an October 1999 VA examination of the spine 
shows that the veteran reported that he had a motor vehicle 
accident in 1997 and injured his neck, with intermittent neck 
pain since then.  After examination, the report contains a 
diagnosis of minimal degenerative arthritis of the cervical 
spine.

The report of a January 2004 VA examination shows that the 
examiner reviewed the claims file.  The examiner acknowledged 
various service medical records, including reports of a neck 
injury from a motor vehicle accident in December 1970, with 
resulting acute cervical muscle spasm for which the veteran 
was treated with a cervical collar.  X-ray examination of the 
cervical spine revealed degenerative joint disease, loss of 
lordotic curve, with narrowing of C4-5 levels.  After 
examination, the report contains a diagnosis of traumatic 
arthritis of the cervical spine with relationship to the 
degenerative joint disease noted in spine, in the documented 
history of motor vehicle accident in 1970.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Given the opinion 
contained in the January 2004 VA examination, and that there 
are no opposing opinions, the Board concludes that the 
evidence, viewed liberally, is at least in equipoise.  That 
is, it is at least as likely as not that the claimed cervical 
spine disorder is linked to service.  The veteran is 
therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for a cervical spine disorder to include 
spondylosis.





ORDER

New and material evidence not having been received to reopen 
the previously denied claim of entitlement to service 
connection for hearing loss, the appeal is denied.

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a low back 
injury, to include degenerative joint disease and lumbago; 
the appeal is granted to that extent.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a thoracic spine 
condition is denied.

Entitlement to service connection for bilateral ankle 
conditions is denied.

Entitlement to service connection for a cervical spine 
disorder to include spondylosis is granted.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for residuals of a low back injury, to include 
degenerative joint disease and lumbago, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  

Also, for the following reasons, a remand is necessary 
regarding the underlying claim for service connection for 
that low back condition, and the claim for bilateral 
chondromalacia of the patella of the knees.  

With respect to the low back disorder claim, as noted above 
there is medical evidence that the veteran was treated in 
service for lower back pain in September 1974.  There is also 
private medical record evidence of low back pain complaints 
in November 1991 and June 1997, which were assessed at those 
times as back strain.  The report of a January 2004 VA 
examination of the spine concluded with diagnoses (1) chronic 
low back pain, (2) lumbago, and (3) "there is degenerative 
joint disease on the X-ray and annotation in his record in 
1973-74 of low back pain complaints."  This last diagnosis 
suggests but does not clearly provide an opinion as to 
whether there may be a relationship between a current low 
back disorder and an incident in service.  Therefore, 
clarification is necessary on the question of whether any 
currently diagnosed low back disorder is linked to service.

With respect to the bilateral chondromalacia of the patella 
of the knees, there is no indication in service of any 
problem associated with the knees.  The clinical evidence 
contained in the claims file shows that the first evidence of 
chondromalacia is in 2004, when bilateral chondromalacia of 
the patella was diagnosed during the January 2004 VA 
examination.  At that time the veteran maintained that the 
condition of his knees was secondary to his service-connected 
malunion of the left and right 5th metatarsals, status post 
bunionectomy.

This knee condition is not shown until many years after 
service, and there is also no opinion on file that the 
veteran's chondromalacia is related to service or to his 
service-connected bilateral foot disabilities as claimed.  
However, there is evidence contained in an April 2004 private 
statement that the bilateral foot disabilities have resulted 
in antalgic gait dysfunction.  The veteran asserts that the 
service-connected bilateral foot condition has resulted in 
the bilateral chondromalacia of the patella of the knees.   
 
The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of claimed 
disabilities must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Given the foregoing, after obtaining any pertinent medical 
records not on file, the RO should afford the veteran an 
examination to obtain an opinion to determine whether any 
current low back injury, to include degenerative joint 
disease and lumbago, and/or bilateral chondromalacia of the 
patella of the knees, is related to service or is caused by 
or aggravated by a service-connected disability.  The 
fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any VA or private 
medical records not on file of treatment 
for the veteran's bilateral knee and low 
back condition.  

3.  After accomplishing the above and 
obtaining any available records, the RO 
should afford the veteran appropriate VA 
examination(s) in order to determine the 
nature and etiology of any bilateral knee 
and low back disorders.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed; and, 
all findings should be set forth in 
detail.  The claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination(s), and this fact 
should be so indicated in the examination 
report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question with respect to the knees and low 
back (lumbar spine): If a disability is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder (1) is the 
result of, or was increased by, injury or 
disease incurred during active service, or 
(2) was caused by or aggravated by a 
service-connected disability, to 
specifically include the service-connected 
malunion of the left and right 5th 
metatarsals, status post bunionectomy.  

In this connection, the examiner should 
comment on service medical records showing 
lower back pain and on the diagnosis 
contained in the January 2004 VA 
examination report that "there is 
degenerative joint disease on the X-ray 
and annotation in his record in 1973-74 of 
low back pain complaints." 

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for (1) a low back injury, to 
include degenerative joint disease and 
lumbago; and (2) bilateral chondromalacia 
of the patella of the knees.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


